DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 51 is objected to because of the following informalities:  the words “as said” are repeated erroneously.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 57-58 and 60-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2013/0136531).
As to claim 57, Kobayashi teaches a method for attaching photovoltaic solar modules (solar cell modules 1) to a surface (roof 2) comprising the steps of: providing a photovoltaic solar module framework (frame body 1b as shown in Figs 10a-10c and 11); providing a fissure in said solar module framework (frame hole 1d); providing a racking (support member 3) having an extrusion (securing member 10 E) with a spring tab (inclined surface 15C); mating said extrusion with said fissure (as shown in Figs 10A-10B); bending said spring tab back with edges of said fissure as said extrusion is mated with said fissure (as shown in Fig 10B); springing back said spring tab after said extrusion is fully mated with said fissure and is past said edges of said fissure (as shown in Fig 10B); and securing said photovoltaic solar module framework to said racking (as shown in Fig 10B).
As to claim 58, Kobayashi teaches the method according to claim 57 wherein said step of mating said extrusion with said fissure comprises a step of pushing said extrusion through said fissure (as shown in Figs 10A-10B).
As to claim 60, Kobayashi teaches the method according to claim 57 wherein said step of providing said fissure (frame hole 1d) in said photovoltaic solar module framework (frame 1b) comprises a step of providing said fissure in a wall of said photovoltaic solar module framework (as shown in Fig 10A, the hole 1d is in the wall of the frame 1b).
As to claim 61, Kobayashi teaches the method according to claim 57 wherein said step of providing said fissure in said photovoltaic solar module framework comprises a step of providing said fissure in a bottom frame lip of said photovoltaic solar module framework (as shown in Fig 10A, the hole 1d is in the bottom frame lip of the frame 1b).
As to claim 62, Kobayashi teaches the method according to claim 57 wherein said spring tab comprises a spring side tab (see inclined surface 15C).
As to claim 63, Kobayashi teaches the method according to claim 57 wherein said spring tab comprises two spring tabs (there are two inclined surfaces 15C as shown in Fig 10B).
As to claim 64, Kobayashi teaches the method according to claim 57 wherein said step of securing said photovoltaic solar module framework to said racking comprises a step of creating an electrically grounded contact between said framework and said racking (Kobayashi teaches the frames 1 and the securing member 10 are made of metal, and are thus electrically connected.).
As to claim 65, Kobayashi teaches the method according to claim 57 and further comprising a step of slip locking said extrusion in said racking in said fissure in said solar module framework (the securing member 10E is locked into the hole 1d after slipping through the hole in the frame 1b.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45, 54, 56, and 57 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi (US 2013/0136531).
As to claim 45, Kobayashi teaches a method for attaching photovoltaic solar modules (solar cell modules 1) to a surface (roof 2) comprising the steps of: providing a photovoltaic solar module framework (frame body 1b as shown in Figs 10a-10c and 11); providing a fissure in said photovoltaic solar module framework (as shown in Fig 10c, the body 1b has a frame holes 1d); providing a flexible angular projection on said photovoltaic solar module framework next to said fissure (the securing member 10E provides an inclined surface 15c which is an angular projection and which is shown in Fig 10B to be next to the frame hole 1d), wherein part of said flexible angular projection is angled over said fissure (as illustrated in Fig 10B); providing a racking (supporting member 3) having an extrusion (securing member 10E); mating said extrusion with said fissure (as illustrated for example in Fig 10C, the securing member 10E is mated with the frame hole 1d); pushing against said flexible angular projection with said extrusion as said extrusion is mated with said fissure; bending said flexible angular projection while said extrusion is mated with said fissure (by pushing the securing member 10E, the inclined surface 15c is pushed through the frame hole 1d as illustrated which bases a bending and a springing action of the inclined surface 15c); locking said extrusion in said racking with said flexible angular projection (the securing member 10E is locked in the frame 1b via the inclined surfaces 15c); and securing said photovoltaic solar module framework to said racking (the securing member 10E secures the frame body 1b to the supporting member 3).
Under a different interpretation, the claimed extrusion must be integral with, not merely mated to, the claimed racking. This is a considerably narrower interpretation of claim 45. Kobayashi illustrates an embodiment in which the securing member 10E is integral to neither the frame body 1b nor the supporting member 3. However, Kobayashi also illustrates an embodiment in which the securing member 10E is integral with the frame body for insertion into the supporting member. See Fig 11. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the securing member 10F from being integral with the frame body 1b to being integral with the securing member 3. Such a person would have found the modification within the level of ordinary engineering skill, considering Kobayashi already teaches the securing member is integral to neither members, and integral to one of the members. It is reasonable consider such a person could easily have conceived the securing member to be integral with the other of the members. 
See MPEP § 2143 I E which describes an "Obvious to try" rationale, which indicates that choosing from a finite number of identified predictable solutions, with a reasonable expectation of success is prima facie obvious. In this situation, only three reasonable solutions are present: integral to one, integral to the other, integral to neither. 
As to claim 54, Kobayashi teaches the method according to claim 45 wherein said step of securing said photovoltaic solar module framework to said racking comprises a step of creating an electrically grounded contact between said framework and said racking (Kobayashi teaches the frames 1 and the securing member 10 are made of metal, and are thus electrically connected.).
As to claim 56, Kobayashi teaches the method according to claim 45 wherein said steps of mating said extrusion (securing member 10E) with said fissure (frame hole 1d); pushing against said flexible angular projection (inclined surface 15c) with said extrusion (securing member 10E) as said extrusion is mated with said fissure (because the inclined surface 15c is located on the securing member, by pushing the securing member 10c through the hole 1d, the inclined surface 15c is correspondingly pushed during mating.); and bending said flexible angular projection while said extrusion is mated with said fissure comprises the steps of mating said extrusion through said fissure; pushing against said flexible angular projection with said extrusion as said extrusion goes through said fissure; and bending said flexible angular projection while said extrusion goes through said fissure (the inclined surface 15c springs to fit through the hole 1d and expands to form a lock when mated).
As to claim 57, Kobayashi teaches a method for attaching photovoltaic solar modules (solar cell modules 1) to a surface (roof 2) comprising the steps of: providing a photovoltaic solar module framework (frame body 1b as shown in Figs 10a-10c and 11); providing a fissure in said solar module framework (frame hole 1d); providing a racking (support member 3) having an extrusion (securing member 10 E) with a spring tab (inclined surface 15C); mating said extrusion with said fissure (as shown in Figs 10A-10B); bending said spring tab back with edges of said fissure as said extrusion is mated with said fissure (as shown in Fig 10B); springing back said spring tab after said extrusion is fully mated with said fissure and is past said edges of said fissure (as shown in Fig 10B); and securing said photovoltaic solar module framework to said racking (as shown in Fig 10B).
Claims 45, 47-50, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0136531) in view of Bergh (US 4,479,737).
Under yet another interpretation, the fissure and extrusion of Kobayashi are obviated to be replaced by the positive interlock of Bergh as follows:
As to claim 45 (interpretation 3), Kobayashi teaches a method for attaching photovoltaic solar modules (solar cell modules 1) to a surface (roof 2) comprising the steps of: providing a photovoltaic solar module framework (frame body 1b as shown in Figs 10a-10c and 11); providing a fissure in said photovoltaic solar module framework (as shown in Fig 10c, the body 1b has a frame holes 1d). In this interpretation, the flexible angular projection must be integral with the solar module framework, which is not taught by Kobayashi. Rather, Bergh teaches: providing a flexible angular projection on said photovoltaic solar module framework next to said fissure (third tongue 30 is a flexible angular projection next to an opening 34 which is a fissure), wherein part of said flexible angular projection is angled over said fissure (as illustrated in Bergh Fig 5); providing a racking (supporting member 3 of Kobayashi) having an extrusion (second tongue 20’ of Bergh is intended to mate with the third tongue 30); mating said extrusion with said fissure (as illustrated for example in Bergh Figs 5-7, the tongue 20’ mates with the tongue 30 and opening 34); pushing against said flexible angular projection with said extrusion as said extrusion is mated with said fissure (as shown in Bergh Figs 7-8, the tongue 20’ pushes against the tongue 30); bending said flexible angular projection while said extrusion is mated with said fissure (as shown in Bergh Figs 7-8, the tongue 20’ pushes against the tongue 30, this pushing causes a bending of the tongue 30); locking said extrusion in said racking with said flexible angular projection (Bergh teaches the tongue 20’ is “securely captured.”); and securing said photovoltaic solar module framework to said racking (the securing member 10E secures the frame body 1b to the supporting member 3 of Kobayashi, which is obviated to be replaced by the locking tongues 20’ and 30 of Bergh).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the securing member 10E of Kobayashi for the locking tongues 20’ and 30 of Bergh. Such a person would have been motivated to do so in order to achieve a secure capture of one component to another while also allowing for the alerting of the assembler that the component are not securely interlocked by checking the visible condition of the tongue 20’ as compared to the tongue 30 as described by Bergh Col 2 lines 51-60.
As to claim 47, Kobayashi in view of Bergh teaches the method according to claim 45 wherein said step of providing said flexible angular projection (tongue 30 of Bergh) on said photovoltaic solar module framework next to said fissure (opening 34) comprises a step of providing said flexible angular projection as part of said fissure (the tongue 30 is part of the opening 34 as illustrated).
As to claim 48, Kobayashi in view of Bergh teaches the method according to claim 47 wherein said step of providing said flexible angular projection as part of said fissure comprises a step of providing said flexible angular projection as part of said fissure at an edge of said fissure (as shown in Bergh Fig 5).
As to claim 49, Kobayashi in view of Bergh teaches the method according to claim 45 wherein said step of providing said fissure (opening 34 of Bergh) in said photovoltaic solar module framework (frame body 1b of Kobayashi) comprises a step of providing said fissure in a wall of said photovoltaic solar module framework (the frame hole 1d of Kobayashi is in a wall of a photovoltaic solar module framework).
As to claim 50, Kobayashi in view of Bergh teaches the method according to claim 45 wherein said step of providing said fissure (opening 34 of Bergh)  in said photovoltaic solar module framework (frame body 1b of Kobayashi) comprises a step of providing said fissure in a bottom frame lip of said photovoltaic solar module framework (the frame hole 1d of Kobayashi is in a bottom frame lip of a photovoltaic solar module framework).
As to claim 55, Kobayashi in view of Bergh teaches the method according to claim 45 wherein said step of locking said extrusion in said racking with said flexible angular projection comprises step of slip locking said extrusion in said racking to said fissure in said photovoltaic solar module framework (Bergh teaches the tongue 20’ is secured between the opening 34 and the tongue 30. It arrives there by slipping past the tongue 30).
Claim 46 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 45 or 57 respectively, above, and further in view of Beuke (US 2014/0060625).
As to claim 46, Kobayashi teaches the method according to claim 45 but does not teach said photovoltaic solar module framework comprises a horizontally folded photovoltaic solar module framework.
However, in the field of solar panel manufacturing, it was well known at the time the invention was effectively filed to provide the framework of a solar cell to be a horizontally folded framework. See Beuke which teaches a solar modular frame which is horizontally folded. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the non-folded frame of Kobayashi for a folded frame of Beuke. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to gain the benefits of a folded frame above a piecemeal frame such as the ability to choose the thickness of sealant layers, which is described in Beuke [0007].
As to claim 59, Kobayashi teaches the method according to claim 57 but does not teach said photovoltaic solar module framework comprises a horizontally folded photovoltaic solar module framework.
However, in the field of solar panel manufacturing, it was well known at the time the invention was effectively filed to provide the framework of a solar cell to be a horizontally folded framework. See Beuke which teaches a solar modular frame which is horizontally folded. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the non-folded frame of Kobayashi for a folded frame of Beuke. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to gain the benefits of a folded frame above a piecemeal frame such as the ability to choose the thickness of sealant layers, which is described in Beuke [0007].
Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Bergh as applied to claim 45 above, and further in view of Peter et al. (US 2011/0272372).
As to claim 51, Kobayashi in view of Bergh teaches the method according to claim 45 but does not teach a step of digging said flexible angular projection into said extrusion of said racking as said as said extrusion goes through said fissure. 
However, the configuration of a projection digging into an extrusion during the mounting of photovoltaic panels was well known at the time the invention was effectively filed. See Peters which teaches a support web 23 having a gripping surface 22 which interacts with a holding element 8 in order to provide for a mounting of a photovoltaic panel. The gripping surface is useful for preventing the removal of the components from each other, which facilitates theft prevention. See Peters [0049].
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a step of digging said flexible angular projection into said extrusion of said racking as said [as said] extrusion goes through said fissure. Such a person would have been motivated to do so, with reasonable expectation of success, for the purpose of facilitating theft prevention as described by Peters [0049].
As to claim 52, Kobayashi in view of Bergh teaches the method according to claim 45 but does not teach said extrusion of said racking comprises grooves on said extrusion and further comprising a step locking said flexible angular projection with said grooves of said racking.
However, the configuration of a projection digging into an extrusion during the mounting of photovoltaic panels was well known at the time the invention was effectively filed. See Peters which teaches a support web 23 having a gripping surface 22 which interacts with a holding element 8 in order to provide for a mounting of a photovoltaic panel. The gripping surface is useful for preventing the removal of the components from each other, which facilitates theft prevention. See Peters [0049].
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for said extrusion of said racking comprises grooves on said extrusion and further comprising a step locking said flexible angular projection with said grooves of said racking. Such a person would have been motivated to do so, with reasonable expectation of success, for the purpose of facilitating theft prevention as described by Peters [0049].
As to claim 53, Kobayashi in view of Bergh teaches the method according to claim 45 but does not teach said extrusion of said racking comprises ribs on said extrusion and further comprising a step locking said flexible angular projection with said ribs of said racking.
However, the configuration of a projection digging into an extrusion during the mounting of photovoltaic panels was well known at the time the invention was effectively filed. See Peters which teaches a support web 23 having a gripping surface 22 which interacts with a holding element 8 in order to provide for a mounting of a photovoltaic panel. The gripping surface is useful for preventing the removal of the components from each other, which facilitates theft prevention. See Peters [0049].
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for said extrusion of said racking comprises ribs on said extrusion and further comprising a step locking said flexible angular projection with said ribs of said racking. Such a person would have been motivated to do so, with reasonable expectation of success, for the purpose of facilitating theft prevention as described by Peters [0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4 November 2022